Judgment reversed, the fine remitted and a new trial ordered. Defendant’s plea here should not be taken as a plea of “ Guilty ”. The application to withdraw the plea and plead “Not Guilty” should have been granted. Peck, P. J., Rabin and Bergan, JJ., concur; Breitel and Frank, JJ., dissent and vote to affirm on the ground that the record shows there was a sufficient plea of “ Guilty ”, for the defendant clearly indicated that he pleaded guilty to all but one of the specifications under the statute with which he was charged with violation.